                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION


STEPHANIE URENA,

                        Plaintiff,

v.                                                              Case No: 6:19-cv-615-Orl-40EJK

INTEX RECREATION CORP., INTEX
INDUSTRIES (XIAMEN) CO., LTD.,
INTEX TRADING LTD. and
AMAZON.COM, INC.,

                        Defendants.
                                                   /

                                               ORDER

        This cause comes before the Court following an in camera review of the Florida

Department of Children and Family’s (“DCF”) records produced to the Court pursuant to its

September 17, 2019 Order. (Doc. 45.)

        As previously discussed in that Order, Defendants seek the release of DCF records

pertaining to the July 19, 2018 incident in which L.E., who was two years old at the time, gained

access to an above-ground pool and later died. (Doc. 45 at 1–2.) Generally, DCF records are

confidential. Fla. Stat. § 39.202(1). However, the records can be produced to “[a] court upon its

finding that access to such records may be necessary for the determination of an issue before the

court . . . .” Fla. Stat. § 39.202(2)(f). Under this provision, the records are first made available for

in camera review by the court so that it can then determine whether “public disclosure of the

information contained [in the records] is necessary for the resolution of an issue then pending

before it.” Id.
       In the September 17, 2019 Order, the Court ordered DCF to produce the records for in

camera review, finding that, based on Defendants’ arguments, the DCF records likely contained

information that may be necessary for an adjudication of the parties’ claims and defenses. (Doc.

45 at 3.) DCF timely complied with the Court’s Order, and the undersigned has had an opportunity

to review the records. The Court is now at the more onerous standard of the two-step process

governing release of DCF records, which requires a definitive finding of actual necessity for

resolution of an issue pending before the court before releasing the records.

       As both parties readily admitted at the hearing, there is an absence of case law expounding

on the standard the Court should employ to determine whether such information is “necessary for

the resolution of an issue then pending before it.” Fla. Stat. § 39.202(2)(f). Defendants have posited

that the Court should employ a Rule 26 relevancy standard in determining whether the DCF

records are “necessary.” (Doc. 33 at 6.) Plaintiff responds that the standard to be employed should

be much higher than relevancy, based on the plain language of the statute. (Doc. 36 at 3–4.)

       Defendants cite Sutor v. Walmart-Stores, Inc., No. 2:12-cv-600-FtM-38DNF, Doc. 72 at 1

(M.D. Fla. Aug. 19, 2014), in support of their request for the release of the DCF records here.

(Doc. 39 at 3.) While this case is the most factually analogous among those cited, the parties in

Sutor did not contest the defendants’ request for the release of DCF records. To that end, the court

did not engage in a detailed analysis of the “necessity” standard at step two of Florida Statute

§ 39.202(2)(f). Defendants also cite A.S. v. McNair, No. 8:05-CV-1198-T-23EAJ, 2006 WL

4821450, at *2 (M.D. Fla. Nov. 22, 2006), arguing that the Court should similarly employ the Rule

26(b)(1) standard for discoverability when determining the second step of the analysis. (Doc. 33

at 3.) In McNair, the plaintiff sought the release of records from the Children’s Advocacy Center




                                                -2-
(“CAC”) in a case involving the alleged sexual harassment of a minor while in foster care. 1 Id. at

*1. The CAC had in its possession a videotaped interview of the minor child as well as other

records related to the alleged sexual abuse. Id. The court in McNair did not engage in an explicit

analysis of the necessity standard in step two of Florida Statute § 39.202(2)(f). Rather, the Court

focused on whether the requested records were relevant under Federal Rule of Civil Procedure 26.

Finding that they were, the Court released the records, stating, “good cause exists to order

disclosure [of the records] because of the relevance to the claims in this case and because of the

governing provisions of the protective order already in place.” Id. at *2.

       Conversely, Plaintiff points to Bogle v. Clifford Investments, LLC, No: 6:14-cv-670-Orl-

22GJK, Doc. 89 at 9 (M.D. Fla. Sept. 2, 2015), which found that the standard for the release of

DCF records must necessarily be more stringent than the relevancy standard in Rule 26. (Doc. 36

at 6.) In denying plaintiff’s motion for release of DCF records, the court stated that the plaintiff

needed to “articulat[e] why the information [sought] is relevant, non-cumulative, and may be

necessary for the resolution of a specific issue pending before the court.” Bogle, No: 6:14-cv-670-

Orl-22GJK, Doc. 89 at 9. 2

       The Court agrees with Bogle’s interpretation of the “necessity” standard set forth in

§ 39.202(2)(f). Relevancy is an inherent consideration in whether the Court should order the

disclosure of the DCF records. But Bogle’s conclusion that the standard set forth in Florida Statute

§ 39.202(2)(f) requires more than just relevancy squares with the Statute’s plain language

requiring a showing of “necessity.”




1
  Defendants never responded to the motion for release of the records. McNair, 2006 WL 4821450,
at *1.
2
  The Bogle Court examined the issue at step one of the two-step analysis set forth in Florida
Statute § 39.202(2)(f). No: 6:14-cv-670-Orl-22GJK, Doc. 89 at 9.



                                                -3-
       Here, Defendants argue that the DCF records in this case include notes from the

investigation that took place shortly after the death of L.E. (Doc. 33 at 7.) Defendants assert that a

critical defense in this case is the alleged negligence of L.E.’s parents surrounding this incident.

(Id.) To that end, they believe the DCF records are necessary because “[t]hese files will provide

timely and critical information that . . . weigh directly on the issues of liability for the claims of

negligence and product defect, as well as Defendants’ affirmative defenses of comparative

negligence and Fabre.” (Id.)

       Plaintiff responds that the records should not be released because they are cumulative of

evidence that Defendants have already received to date, such as the District Nine Medical

Examiner and Volusia County Sheriff’s Office’s records. (Doc. 36 at 4.) But the DCF records are

not necessarily cumulative. While some information in the DCF records may already be available

to Defendants, the DCF records contain information that evaluate the fitness of L.E.’s parents.

Thus, the Court finds that the records are relevant and non-cumulative, and that Defendants have

made a particularized showing to this Court regarding how the DCF records are sufficiently

necessary for their defenses in this case to satisfy the “necessary” standard set forth in step two of

Florida Statute § 39.202(2)(f).

       Accordingly, it is ORDERED as follows:

       1. The DCF records produced to the Court pursuant to its September 19, 2019 Order (Doc.

           45) are to be released to the parties’ counsel of record in this case.

       2. The parties’ counsel of record in this case SHALL maintain the confidentiality of the

           DCF records, subject to any confidentiality agreement that may exist between the

           parties.




                                                -4-
       3. The parties are DIRECTED to notify the Court on or before November 8, 2019,

           whether a confidentiality agreement exists to protect the confidentiality of the DCF

           records. If one does not presently exist, then the parties should attempt to negotiate a

           confidentiality agreement prior to November 8, 2019. If the parties cannot agree on the

           terms of a confidentiality agreement, they may move for a protective order. Upon the

           Court ascertaining that the proper mechanism is in place to maintain the DCF records’

           confidentiality, the Clerk of Court will release the records to the parties.

       DONE and ORDERED in Orlando, Florida on October 30, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                                -5-
